Citation Nr: 0108849	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly pension on account of need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1949 to June 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the VA 
Pittsburgh, Pennsylvania RO which denied the benefits sought 
on appeal.  Since an application for the same benefits was 
received within one year, the Board accepts that 
correspondence as the notice of disagreement.  In a February 
2000 rating decision, entitlement to special monthly pension 
on account of need for regular aid and attendance or on 
account of being housebound was again denied.  Thereafter, 
the veteran was issued a statement of the case and he 
subsequently perfected his appeal.  


REMAND

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  If the veteran is not in need of regular 
aid and attendance, consideration will be given as to whether 
the veteran is housebound. 38 C.F.R. § 3.351(d).  Increased 
pension benefits are payable to a veteran who is housebound.  
Housebound benefits are warranted if the veteran has a single 
permanent disability rated at 100 percent and has additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 C.F.R. § 
3.351(d).

In this case, although a VA examiner opined that the veteran 
requires assistance on a regular basis assist him with daily 
living needs and to protect himself from hazards or dangers 
incident to his daily environment, the veteran was denied 
increased pension benefits because he does not have a single 
permanent disability rated at 100 percent and has additional 
disability or disabilities independently ratable at 60 
percent.  In that regard, the RO has determined that the 
veteran has four disabilities and has rated them as follows: 
post operative cyst removal, dorsal spine with permanent 
shunt, rate as 6- percent disabling; hypertension, rated as 
40 percent disabling; diabetes mellitus, rated as 20 percent 
disabling; and chronic obstructive pulmonary disease, rated 
as noncompensable.  

However, the record shows that the veteran also has other 
disabilities.  The veteran suffers from atrial fibrillation 
and associated cardiovascular problems, chronic bronchitis, 
emphysema, arthritis to include degenerative joint disease of 
both knees, hiatal hernia, hemorrhoids, hyperlipidemia, and 
alleged deafness in one ear.  The RO did not set forth any of 
these specific disabilities, did not assign an evaluation for 
each, and did not take any of these disabilities into 
consideration when making the determination that stated that 
the veteran did not have a single permanent disability rated 
at 100 percent and additional disability or disabilities 
independently ratable at 60 percent.  

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which, among other things, redefines the obligations of 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  Such development action may 
include requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination (or, obtaining a medical opinion) when such 
evidence may substantiate entitlement to the benefits sought.  
A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
Id.  

Under these circumstances, the Board finds that the veteran 
should be afforded further VA examination, to include an aid 
and attendance/housebound evaluation.  The examiner should 
assess the severity of the veteran's various disabilities and 
should opine if the veteran is housebound.  In addition, 
he/she should determine whether the veteran is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; whether the veteran is a patient 
in a nursing home because of incapacity; whether the veteran 
is able to dress or undress himself; whether the veteran is 
able to keep himself ordinarily clean; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances; whether the veteran is able to feed himself; or 
whether the veteran has incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.  

The Board  emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.


Prior to arranging for the veteran to undergo further medical 
evaluation, the RO should obtain and associate with the 
claims file all pertinent medical records, particularly to 
include from VA medical facilities.  In this case, the record 
reflects that the veteran has been treated at the Oakland VA 
hospital and the Pittsburgh VA Medical Center.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain pertinent medical 
records from other source(s) or facility(ies), to include 
from Ibrahim A. Salajee, M.D., and the Brookeville Hospital.  

Thereafter, the RO should readjudicate the veteran claim.  In 
doing so, the Board finds that the RO must list each 
disability the veteran has and assign an evaluation for each 
and set forth the diagnostic code criteria under which it was 
rated and explain why the evaluation was assigned.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records from the Oakland VA 
hospital; the Pittsburgh VA Medical 
Center; Ibrahim A. Salajee, M.D.; the 
Brookeville Hospital; and any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examination, to include an 
aid and attendance/housebound evaluation, 
to determine the current nature, extent, 
and manifestations of all of the 
veteran's disabilities.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed and all clinical 
findings should be reported in detail.

The physician providing the aid and 
attendance/housebound evaluation should 
assess the severity of the veteran's 
various disabilities and should opine if 
the veteran is housebound.  In addition, 
he/she should determine whether the 
veteran is blind or is so nearly blind as 
to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; whether the veteran is a 
patient in a nursing home because of 
incapacity; whether the veteran is able 
to dress or undress himself; whether the 
veteran is able to keep himself 
ordinarily clean; whether he requires 
frequent adjustment of any special 
prosthetic or orthopedic appliances; 
whether the veteran is able to feed 
himself; or whether the veteran has 
incapacity that requires assistance on a 
regular basis to protect himself from 
hazards or dangers incident to his daily 
environment.  The complete rationale for 
each opinion expressed and conclusion 
reached should be set forth in a legible 
report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development, the RO should consider the 
veteran's claim for entitlement to 
special monthly pension benefits based on 
the need for regular aid and attendance 
or on account of being housebound in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  In doing 
so, the RO should list each disability 
the veteran has, assign an evaluation for 
each, set forth the diagnostic code 
criteria under which it was rated, and 
explain why the evaluation was assigned.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If any benefit sought on appeal 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




